Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jim Wood on 5/25/22.
The application has been amended as follows:
Claim 1 has been amended as annotated below:
1. (Currently amended) A cutting length display apparatus for a portable power tool, the portable power tool having a machining tool, the machining tool having a set cutting depth that is adjustable, the cutting length display apparatus comprising: at least one display unit having (i) at least one light source configured to emit a light beam and (ii) a mirror unit configured to deflect the light beam onto a workpiece to be machined based on the set cutting depth of the machining tool, the at least one display unit configured to display, with the light beam after deflection by the mirror unit, at least one position indicative of a cutting edge of the machining tool at the set cutting depth, wherein the mirror unit has at least one mirror element configured to rotate in a movement-dependent manner about an axis of rotation as the set cutting depth is adjusted such that the mirror element deflects the light beam at the at least one position, wherein the mirror unit has at least one cable system that is configured to induce a rotational movement of the at least one mirror element based on the set cutting depth of the machining tool, the rotational movement being less than one revolution of the at least one mirror element about the axis of rotation.
Claim 9 is cancelled.
Election/Restrictions    
The restriction requirements of claims 3-5, 12 and 14-15 as set forth in the Office action mailed on 01/25/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement in the Office action mailed on 01/25/2021 has been withdrawn and claims 3-5, 12 and 14-15 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-5, 7-8 and 10-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Levine (USPN 6497168), and Tetterington (USPGPUB 20050052720) which teach various aspects of a Cutting length display device having the features as set forth in the claims and noted in the previous Office action mailed on 11/18/21.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose a cutting length display device with a mirror unit having at least one cable system that is configured to induce a rotational movement of the at least one mirror element based on the set cutting depth of the machining tool along with the rest of the limitations of Claim 1, or a power tool device comprising a cutting depth setting element or cutting length display unit which comprises a mirror element configured to rotate in a movement-dependent manner about an axis of rotation as a set cutting depth is adjusted such that the mirror element deflects a light beam at a desired cutting position of a cutting tool, along with the rest of the limitations of Claims 10 and 16.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 10, and 15.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/28/22, with respect to the Claim objections, and the 35 USC 112, 35 USC 102, and 35 USC 103 rejections filed on 11/18/21 have been fully considered and are persuasive.  Thus, the Claim objections as to Claims 1, 10, and 16, and the 35 USC 112 rejections of Claims 1-2, 7-8, 10-11, 16-20, and 22 and the prior art rejections of Claims 16-22 have been withdrawn.  Applicant first argues that the amendments to the claims have rendered moot the previously filed claim objections and the previously filed 35 USC 112 rejections.  Examiner agrees.  Thus, the Claim objections as to Claims 1, 10, and 16, and the 35 USC 112 rejections of Claims 1-2, 7-8, 10-11, 16-20, and 22 have been withdrawn.  With regard to the prior art rejections, Applicant first argues that Tetterington does not inherently display the claimed position of a work tool, noting that there is no indication that “the disclosed two-dimensional laser projection system which creates two-dimensional images when projected on a surface would display a position "indicative of a cutting edge of the machining tool”.  Examiner had previously proffered that is possible that the displayed position of Tetterington would be "indicative of a cutting edge of the machining tool. (Office Action at page 8). However, as correctly argued by Applicant, mere possibility, is not sufficient to establish inherency, at least with regard to the claimed power tool of claims 16-22.
Claim 1 has now been amended to recite the limitations of now canceled Claim 9.  As noted above, the Claim along with all the Claims which depend therefrom are accordingly allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724